Opinion by
Judge MaoPhail,
Claimant1 was denied unemployment compensation benefits because the Board found that she had voluntarily terminated her employment without cause of a necessitous or compelling nature.2
Although Claimant advanced other reasons for termination3 the Board found that she quit because of personal dissatisfaction with her working conditions and the employees with whom she was required to work. Our careful review of the record indicates that the Board did not capriciously disregard any competent evidence in reaching its findings. The Board also concluded that Claimant had failed to meet her burden4 of proving that the facts as found demonstrated cause of necessitous or compelling nature for her to quit. Again, our careful review of *239the record indicates that the Board’s conclusion in this instance was correct.
Order affirmed.
Order
It is ordered that the order of the Unemployment Compensation Board of Review, Number B-186698, dated August 8,1980, is hereby affirmed.

 Elizabeth Stevenson.


 Section 402(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).


 Sexual harassment, drinking on the premises, theft and employee pranks. Claimant admitted, however, that she never complained to her employer about the sexual harassment. See Colduvell v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 185, 408 A.2d 1207 (1979). Her main complaint to her employer was that the system for the allocation of work was unfair to her.


 See Sabella v. Unemployment Compensation Board of Review, 52 Pa. Commonwealth Ct. 258, 415 A.2d 722 (1980).